Citation Nr: 1109135	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for the service-connected left knee disability on the basis of limitation of extension.

4.  Entitlement to a compensable rating for the service-connected residual stab wound scar in the area of the left kidney (wound scar).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 1996.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the RO.

In October 2002, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In a June 2004 Order, the Court granted a Joint Motion vacating the portions of the October 2002 decision that were adverse to the Veteran and remanding those matters to the Board for readjudication.

In January 2005, the Board remanded the Veteran's appeal so that the development ordered by the Court could be completed.  Additional development was also requested.  

This remand noted that the Veteran had raised the issue of an increased disability rating for service-connected migraine headaches and a petition to reopen previously denied claims of service connection for disabilities of the right elbow, right shoulder and neck.

In October 2005 and June 2006, the Board again remanded the case for further development and adjudication.

In October 2007, the Board issued a decision denying an increased rating in excess of 10 percent for the service-connected left knee disability; in excess of 10 percent for the service-connected right knee disability, a compensable rating for the service-connected residual stab wound scar in the area of the left kidney, and granted a separate rating of 10 percent for the service-connected left knee disability on the basis of limitation of extension.

By a Memorandum decision dated in March 2010, the Court vacated an October 2007 Decision of the Board of Veterans Appeals (Board) and remanded the matter to the Board.

The issue of an effective date of February 9, 2010 to April 26, 2010 for the assignment of a 100 percent rating based on convalescence for the service-connected right knee disability (arthroscopy) has been raised by a May 2010 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a February 2010 Memorandum Decision, the Court found, in part, that the Board erred when it rendered a decision in October 2007 on the above claims without providing the Veteran a "teleconference Board hearing" pursuant to his request in March 2007.

Under applicable regulations, a hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, 38 C.F.R. § 20.904(a) (2010), this matter must be addressed before the Board promulgates a decision as to the above issues.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should make the necessary arrangements to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  The Veteran and his representative should be appropriately notified of the time and place to report for the hearing.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


